DETAILED ACTION
This office action is in response to communication filed on May 23, 2022.

Response to Amendment
Amendments filed May 23, 2022 have been entered.
Claims 1-7 and 9-15 have been amended.
Claims 8 and 16 have been cancelled.
Claims 1-7 and 9-15 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 05/23/2022, with respect to the objections of claims 1-7 and 9-15 have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, new objections to the claims are being raised to address minor informalities (see below).

Applicant’s arguments, see Remarks (p. 10-15), filed on 05/23/2022, with respect to the rejection of claims 1-7 and 9-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.

Applicant argues (p. 13) that in the present case, Applicant submits that the amended claim 1 does not explicitly recite the mathematical relationships, formulas, or calculations, and therefore the amended claim 1 does not recite a mathematical concept. Further, Applicant submits that a function calculator performing the steps of processing signals by the curve fitting method as recited in claim 1 cannot be practically performed in the human mind, and therefore the amended claim 1 does not recite a mental process ... In view of the above, Applicant respectfully submits that since the amended claim 1 does not recite an abstract idea or any other judicial exception, the amended claim 1 is eligible. (Prong One of revised step 2A = No).
	These arguments are not persuasive.
The examiner submits that as indicated in the October 2019 Patent Eligibility Guidance Update: 
“The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations” (p. 3, section “A. Mathematical Concepts”, par. 1);
“A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (p. 4, section “iii. “Mathematical Calculations””, par. 1); 
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.; • claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.;• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC” (p. 7-8); and
“Claims can recite a mental process even if they are claimed as being performed on a computer … The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (p. 8).
Therefore, based on the guidelines, the examiner submits that, under the broadest reasonable interpretation of the claim in light of the specification, the rejection indicates that the claimed invention recites limitations that fall under the “Mental Processes” and “Mathematical Concepts” groupings of Abstract Ideas (see rejection below).

	Applicant further argues (p. 13) that the present claim integrates the alleged exception into a practical application of increasing computation speed for calculating the tool gesture angle in the multi-dimensional space so as to avoid the solution selection problem encountered when using the conventional processing method.
	This argument is not persuasive.
	The examiner submits that as indicated in the MPEP: ““claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)” (see MPEP 2106.05(f)).

Applicant also argues (p. 14) that the Amended claim 1 recites the additional elements “[a]n arc processing method applied to a tool machine, and configured to obtain an interpolation vector according to a machining program code comprising a control code for machining an arc using a tool having a start point and an end point.” That is, the claimed invention of amended claim 1 is specific to a particular way, does not preempt the whole of methods of identifying the features of the investment strategy rule generation method, goes beyond generally linking the use of the judicial exception to a particular technological environment, and clearly limits the present invention to a specific and practical application for achieving an improved computation efficiency for calculation of the tool gesture angle in the multi-dimensional space.
	This argument is not persuasive.
	The examiner submits that as indicated in the October 2019 Update: Subject Matter Eligibility: “… in Parker v. Flook, the Court found that the claim recited a mathematical formula. This determination was not altered by the fact that the math was being used to solve an engineering problem (i.e., updating an alarm limit during catalytic conversion processes)” (p. 3), and “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).
In other words, the claim as a whole is directed to a particular way of transforming data (from one coordinate system to another), while merely reciting a machine in a data gathering step or in a field-of-use limitation, which as indicated below, does not amount to integration into a practical application and/or inventive step (see also MPEP 2106.05(c) regarding “For data, mere “manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’” has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))”).  

Moreover, applicant argues (p. 14) that claim 1 now recites specific limitations other than what is well-understood, routine and conventional in the field which should be weighed in favor of eligibility. Applicant notes that the Memo of 4/19/2018 in Berkheimer v. HP Inc. requires that the Examiner should reject the application under §101 based on specific evidences. In this Office Action, however, the Examiner fails to provide any specific evidence for these additional elements in the claim 1.
	This argument is not persuasive.
The examiner submits that according to the October 2019 Update: Subject Matter Eligibility: “Finally, the examiner should explain why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B). For instance, when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section III.A. of the Berkheimer Memorandum” (p. 16).
In this particular case, the examiner submits that the rejection did not indicate any additional element as well-understood, routine or conventional, under Step 2B of the test, but instead it indicated that the additional elements generally link the use of the judicial exception to a particular technological environment or field of use, while reciting extra-solution activities.

Additionally, applicant argues (p. 15) that as evident from the fact that there is no prior art rejection made by the Examiner in the outstanding Office Action, claim 1 recites specific limitations other than what is well-understood, routine and conventional in the field which should be weighed in favor of eligibility. In addition, Applicant respectfully submits that the additional elements “the first coordinate system is a Cartesian coordinate system, the second coordinate system is a circumferential coordinate system, the first coordinate axis is a radial coordinate axis of the circumferential coordinate system, and the second coordinate axis is a tangent direction coordinate axis of the circumferential coordinate system” as recited in the amended claim 1 are not well- understood, routine and conventional in the field.
	These arguments are not persuasive.
Regarding the argument about the lack of prior art rejection evidencing that claim 1 recites specific limitations other than what is well-understood, routine and conventional in the field, the examiner submits that the specific limitation not found in the prior art (see Subject Matter Not Rejected Over Prior Art section below), as well as the newly added limitation reciting “the first coordinate system is a Cartesian coordinate system, the second coordinate system is a circumferential coordinate system, the first coordinate axis is a radial coordinate axis of the circumferential coordinate system, and the second coordinate axis is a tangent direction coordinate axis of the circumferential coordinate system” are directed to the judicial exception, and as indicated in the MPEP: “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 (“the novelty of the mathematical algorithm is not a determining factor at all”); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher’s discoveries of laws of nature). The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 (“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry.”). The Federal Circuit has also applied this principle, for example, when holding a concept of using advertising as an exchange or currency to be an abstract idea, despite the patentee’s arguments that the concept was “new”. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a new abstract idea is still an abstract idea”) (emphasis in original)” (see MPEP 2106.04).
Furthermore, as described in the October 2019 Update: Subject Matter Eligibility: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).

The examiner suggests applicant to incorporate the judicial exception into a practical application by positively reciting the machining of the arc on a workpiece according to the plurality of second interpolation vectors (see specification at [0053]), which falls under the Step 2A – Prong Two considerations of particular transformation (i.e., effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c)).

Specification
The disclosure is objected to because of the following informalities:
[0003]: Language “… the first interpolation vectors is converted to a plurality of second interpolation vectors defined by the first coordinate system” should read “… the first interpolation vectors are converted to a plurality of second interpolation vectors defined by the first coordinate system” to correct for minor informalities.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim language “The arc processing method according to claim 1, further comprises …” should read “The arc processing method according to claim 1, further  comprising …” to correct for minor informalities.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language “The arc processing method according to claim 1, further comprises …” should read “The arc processing method according to claim 1, further  comprising …” to correct for minor informalities.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language “The arc processing method according to claim 1, further comprises …” should read “The arc processing method according to claim 1, further  comprising …” to correct for minor informalities.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language “An arc processing device applied to a tool machine, and comprises …” should read “An arc processing device applied to a tool machine,  the arc processing device comprising …” to correct for minor informalities.
Claim language “obtain a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the first interpolation vectors are defined by the second coordinate system” should read “obtain a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the plurality of first interpolation vectors are defined by the second coordinate system” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language “when converting the first start point vector to the second start point vector …” should read “and when converting the first start point vector to the second start point vector …” to correct for minor informalities.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language “when converting the first start point vector to the second start point vector …” should read “and when converting the first start point vector to the second start point vector …” to correct for minor informalities.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “when obtaining the plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector …” should read “and when obtaining the plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector …” to correct for minor informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “analyzing the machining program code to obtain a first start point vector of a start point tool gesture at the start point of the tool and a first end point vector of an end point tool gesture at the end point of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., obtaining data from machine code and use mathematical equations to transform the data into vector data, see specification at [0014]-[0026]). Except for the recitation of the source/type of data being evaluated (i.e., machining program code of a tool), the limitation in the context of this claim mainly refers to performing mental evaluations and applying mathematical concepts to manipulate the collected data.
the limitation “converting the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first coordinate axis and a second coordinate axis, and the arc is located on a plane formed by the first coordinate axis and the second coordinate axis” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., transform data from one coordinate system to another coordinate system using mathematical equations, see specification at [0027]-[0033]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to transform data from one coordinate system to another coordinate system.
the limitation “converting the first end point vector to a second end point vector defined by the second coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., transform data from one coordinate system to another coordinate system using mathematical equations, see specification at [0034]-[0040]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to transform data from one coordinate system to another coordinate system.
the limitation “obtaining a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector, wherein the plurality of first interpolation vectors are defined by the second coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., obtain additional vector information using mathematical equations and collected data, see specification at [0041]-[0049]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to obtain additional data (e.g., additional points between the start point and end point).
the limitation “converting the plurality of first interpolation vectors to a plurality of second interpolation vectors defined by the first coordinate system, wherein the first coordinate system is a Cartesian coordinate system, the second coordinate system is a circumferential coordinate system, the first coordinate axis is a radial coordinate axis of the circumferential coordinate system, and the second coordinate axis is a tangent direction coordinate axis of the circumferential coordinate system” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (e.g., transform data from one coordinate system to another coordinate system using mathematical equations, see specification at [0050]-[0052]). Except for the recitation of the type of data being evaluated (i.e., vector data), the limitation in the context of this claim mainly refers to applying mathematical concepts to transform data from one coordinate system to another coordinate system.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“An arc processing method applied to a tool machine, and configured to obtain an interpolation vector according to a machining program code comprising a control code for machining an arc using a tool having a start point and an end point”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), while also adding extra-solution activities (e.g., source/type of data to be manipulated) using elements recited at a high level of generality (i.e., a tool machine, a tool) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., machining an arc using a tool), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., a tool machine, a tool) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible.

Similarly, independent claim 9 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-7 and 10-15), that under the broadest reasonable interpretation, cover performance of the limitations in the mind, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 2-6 and 10-14), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Subject Matter Not Rejected Over Prior Art
Claims 1-7 and 9-15 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Otsuki (US 7433754 B2, IDS record) discloses:
An arc processing method (Fig. 9) applied to a tool machine (Fig. 3; col. 5, lines 33-40: a five-axis machines uses a numerical controller for controlling the machine), and configured to obtain an interpolation vector according to a machining program code comprising a control code for machining an arc (Fig. 1, item 4) using a tool (Fig. 1, item 1) having a start point (Fig. 1, item “start point of circular arc (xs, ys, zs)”) and an end point (Fig. 1, item “end point of circular arc (xe, ye, ze)”; col. 3, lines 50-54; col. 4, lines 20-40: a tool is programmed to machine a circular path including a start point and an end point, while generating tool postures at interpolation points (see also col. 2, lines 1-21)), wherein the arc processing method comprises: 
analyzing the machining program code to obtain a first start point vector of a start point tool gesture at the start point of the tool and a first end point vector of an end point tool gesture at the end point of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system (col. 4, lines 20-28: programmed start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (x, y, z)); 
converting the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first coordinate axis and a second coordinate axis (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)), and the arc is located on a plane formed by the first coordinate axis and the second coordinate axis (Figs. 4 and 5);
converting the first end point vector to a second end point vector defined by the second coordinate system (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)); 
obtaining a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector (col. 4, line 32 – col. 5, line 2: tool posture vectors at interpolation points is obtained between start point vector and end point vector (see Figs. 4 and 5)), wherein the plurality of first interpolation vectors are defined by the second coordinate system (col. 4, line 19: tool posture vector at the interpolation point is in coordinate system (i, j, k)), 
wherein the first coordinate system is a Cartesian coordinate system (col. 4, lines 20-28: programmed start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a Cartesian coordinate system (x, y, z)), the second coordinate system is a circumferential coordinate system, the first coordinate axis is a radial coordinate axis of the circumferential coordinate system, and the second coordinate axis is a tangent direction coordinate axis of the circumferential coordinate system (Fig. 1, coordinate system having coordinates “normal direction”, “traveling direction” and “tool posture”).

Tsuda (US 20190271965 A1) teaches:
“In the first embodiment, the case has been described where the numerical controller 101 performs coordinate transformation on the position command after interpolation. However, the numerical controller 101 may obtain a position command at an interpolation point by performing coordinate transformation on position commands of the start point and the end point of each movement section and by performing interpolation on the position commands after the coordinate transformation” ([0055]: interpolation points between a start point and an end point in a machining program are coordinate transformed).

Shibata (US 4862381 A) teaches:
“The position control method of the present invention includes a step of obtaining, in a program coordinate system, a central axis vector (io,jo,ko) of a first rotational axis, coordinates (xco,yco,zco) of a rotational center point on the first rotational axis, and an angle of rotation θ, and defining a central axis vector (i1,j1,k1) of a second rotational axis in a new three-dimensional coordinate system decided by rotation through θ, coordinates (xc1,ycl,zc1) of a rotational center point on the second rotational axis, and an angle of rotation θ, a step of deciding a matrix [M1] for calculating coordinates (x1,yl,z1) obtained when coordinates (x,y,z) in the program coordinate system are rotated by θ about the first rotational axis, and a matrix [M2] for calculating coordinates (x2,y2,z2) obtained when the coordinates (x1,yl,z1) in the new three-dimensional coordinate system are rotated by θ about the second rotational axis …” (col. 2, lines 27-43: a method includes obtaining coordinates in a program coordinate system, and defining coordinates in a new three-dimensional coordinate system by employing an angle of rotation and transformation matrices, with target position coordinates contained in path data also being subjected to coordinate transformation using the transformation matrices (see col. 5, lines 43-46)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“converting the plurality of first interpolation vectors to a plurality of second interpolation vectors defined by the first coordinate system,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 9. 
Otsuki (US 7433754 B2, IDS record) discloses:
An arc processing device (Fig. 8 – “numerical controller”; col. 3, lines 50-54; col. 4, lines 20-40; col. 11, lines 41-43:  a numerical controller controls a tool that is programmed to machine a circular path including a start point and an end point, while generating tool postures at interpolation points (see also col. 2, lines 1-21)) applied to a tool machine (Fig. 3; col. 5, lines 33-40: a five-axis machines uses a numerical controller for controlling the machine), and comprises:
a machining code analyzer (Fig. 8, item 10 – “command analysis section”; col. 11, lines 48-49: a command analysis section analyzes program commands) configured to: 
analyze a machining program code to obtain a first start point vector of a start point tool gesture at a start point (Fig. 1, item “start point of circular arc (xs, ys, zs)”) of a tool (Fig. 1, item 1) and a first end point vector of an end point tool gesture at an end point (Fig. 1, item “end point of circular arc (xe, ye, ze)” of the tool, wherein the first start point vector and the first end point vector are defined by a first coordinate system (col. 4, lines 20-28: programmed start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (x, y, z)); 
a coordinate converter (Fig. 8, item 10 – “command analysis section”) configured to: 
convert the first start point vector to a second start point vector defined by a second coordinate system, wherein the second coordinate system has a first coordinate axis and a second coordinate axis (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)), and the arc is located on a plane formed by the first coordinate axis and the second coordinate axis (Figs. 4 and 5); and 
convert the first end point vector to a second end point vector defined by the second coordinate system (col. 4, lines 20-28: tool posture vectors at the start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a coordinate system (i, j, k)); and 
an interpolation vector obtainer (Fig. 8, item 11 – “interpolation means”) configured to: 
obtain a plurality of first interpolation vectors of interpolation points between the second start point vector and the second end point vector (col. 4, line 32 – col. 5, line 2: tool posture vectors at interpolation points is obtained between start point vector and end point vector (see Figs. 4 and 5)), wherein the first interpolation vectors are defined by the second coordinate system (col. 4, line 19: tool posture vector at the interpolation point is in coordinate system (i, j, k)); and 
wherein the first coordinate system is a Cartesian coordinate system (col. 4, lines 20-28: programmed start point and end point are obtained from commands that are indicative of tool postures at the start and end points, the tool vectors being defined in a Cartesian coordinate system (x, y, z)), the second coordinate system is a circumferential coordinate system, the first coordinate axis is a radial coordinate axis of the circumferential coordinate system, and the second coordinate axis is a tangent direction coordinate axis of the circumferential coordinate system (Fig. 1, coordinate system having coordinates “normal direction”, “traveling direction” and “tool posture”).
 
Tsuda (US 20190271965 A1) teaches:
“In the first embodiment, the case has been described where the numerical controller 101 performs coordinate transformation on the position command after interpolation. However, the numerical controller 101 may obtain a position command at an interpolation point by performing coordinate transformation on position commands of the start point and the end point of each movement section and by performing interpolation on the position commands after the coordinate transformation” ([0055]: interpolation points between a start point and an end point in a machining program are coordinate transformed).

Shibata (US 4862381 A) teaches:
“The position control method of the present invention includes a step of obtaining, in a program coordinate system, a central axis vector (io,jo,ko) of a first rotational axis, coordinates (xco,yco,zco) of a rotational center point on the first rotational axis, and an angle of rotation θ, and defining a central axis vector (i1,j1,k1) of a second rotational axis in a new three-dimensional coordinate system decided by rotation through θ, coordinates (xc1,ycl,zc1) of a rotational center point on the second rotational axis, and an angle of rotation θ, a step of deciding a matrix [M1] for calculating coordinates (x1,yl,z1) obtained when coordinates (x,y,z) in the program coordinate system are rotated by θ about the first rotational axis, and a matrix [M2] for calculating coordinates (x2,y2,z2) obtained when the coordinates (x1,yl,z1) in the new three-dimensional coordinate system are rotated by θ about the second rotational axis …” (col. 2, lines 27-43: a method includes obtaining coordinates in a program coordinate system, and defining coordinates in a new three-dimensional coordinate system by employing an angle of rotation and transformation matrices, with target position coordinates contained in path data also being subjected to coordinate transformation using the transformation matrices (see col. 5, lines 43-46)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“wherein, the coordinate converter is further configured to convert the plurality of first interpolation vectors into a plurality of second interpolation vectors defined by the first coordinate system,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-7 and 10-15. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857